Citation Nr: 1517205	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned at a December 2014 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision. See February 2015 Statement in Support of the Claim.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issue of entitlement to service connection for chronic sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral pes planus, which was noted at entry and pre-existed service, was not aggravated by active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

An April 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A VA examination was performed in January 2013. The examiner reviewed the Veteran's claims file, performed an in-person examination, and described the Veteran's pes planus in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims his pre-existing bilateral pes planus was aggravated beyond its natural progression by his military service. See December 2014 hearing transcript.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a pre-existing disability is noted upon entry into service the claimant cannot bring a claim for direct service connection for that disability; rather, the claimant may bring a claim for aggravation of that disability. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Every Veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). When a defect, infirmity, or disorder is noted on a claimant's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the claimant demonstrates an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption. Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306. To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease. Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Minimal, asymptomatic pes planus was noted on the Veteran's entrance examination. See December 1986 Report of Medical Examination. Consequently, the Veteran has the burden to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation. See Wagner; Jensen.

STRs show he complained of sharp foot pain once, but an examination was normal. See April 1988 STRs. While the Veteran reported he sought medical attention, was put on light duty, and was given pain medication many times in service, this is not supported by the record. See December 2014 hearing testimony; STRs. There was also no notation of foot problems at separation. See April 1990 Report of Medical Examination.

A January 2013 VA examiner opined that the Veteran's bilateral pes planus, which "clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness." See January 2013 VA examination report. The examiner noted there was no evidence during the examination or in the STRs that indicated the Veteran's bilateral pes planus was aggravated beyond its natural progression, including the observation of foot pain in April 1988. While the Veteran did have a current diagnosis of pes planus, "there is nothing noted on review of charts that would have obviously caused aggravation beyond natural progression." The examiner also noted that the Veteran reported he had not had recent treatment for pes planus or foot pain. See id.

PMRs from January 2015 confirm the Veteran has a current diagnosis of bilateral pes planus, but do not provide any information regarding whether the condition was aggravated by his service. See January 2015 PMRs.

The January 2013 VA examination report is highly probative regarding the question of whether the Veteran's pre-existing bilateral pes planus increased in severity during service. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current bilateral pes planus was aggravated during service weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that supports his claim for service connection. For these reasons and bases, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied. 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral pes planus is denied.


REMAND

The Veteran testified that his chronic sinusitis is due to treatment with nasal sprays during service. See December 2014 hearing transcript. Remand is necessary for an addendum opinion regarding this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1. Request that the Appellant identify and secure any relevant private medical records (PMRs) that are not in the claims file.

2. After the passage of a reasonable amount of time or upon the Appellant's response, return the claims file to the VA examiner who performed the January 2013 examination for AN ADDENDUM OPINION as to the relationship, if any, between the Veteran's current chronic sinusitis and his service. If the examiner is not available, a different examiner may conduct the examination and render the opinion. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations should govern the examination and opinion:

a. The VA examiner must opine as to whether the Veteran's chronic sinusitis was caused or aggravated by his asserted in-service treatment for sinusitis with nasal sprays or whether it otherwise relates to service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to the following:

December 1986 Report of Medical Examination and Report of Medical History, reflecting normal sinuses and denying sinus problems.

January 1988 and March 1988 STRs documenting treatment of nasal congestion and drainage with Afrin spray.

December 2014 testimony that he was treated with nasal spray in service.

December 2014 PMRs noting the Veteran is a chronic Afrin user, he has been using it for more than 20 years, and indicating "potential long-term complications" and adverse effects of Afrin.

c. The examiner must provide a complete explanation of his or her nexus opinion as to whether the Veteran has chronic sinusitis as a result of military service. The explanation must be based on his or her clinical and medical expertise, on established medical principles, and on the facts of the case. The examiner's explanation should be as specific as possible.

3. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for chronic sinusitis. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


